Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 25, 1965, convicting him of robbery and assault (both in the third degree), upon a jury verdict, and imposing sentence on the robbery count. Judgment reversed, on the law, and new trial ordered. The findings of fact implicit in the verdict have not been considered. The prosecutor’s reference in his opening statement to a prior identification of defendant by the complaining witness was improper (People v. Lord, 20 A D *5862d 579), as was his reference to a description of defendant as the perpetrator of the crime given to the police by the complainant (cf. People v. Coffey, 11 N Y 2d 142; People v. Oliver, 4 A D 2d 28, 31, affd. 3 N Y 2d 684). We are unable to say that the case against defendant was so strong that these improprieties may be disregarded as insubstantial. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.